Case 8:20-cr-00084-SDM-SPF Document 51-5 Filed 02/15/21 Page 1 of 3 PageID 436




                                                                    Exhibit E

Adam,

I have tried many times to try to sit an write this but have failed to do so not wanting
to deal with all the feelings and emotions that are going to come up again, but it’s
time once an for all that I let you know what and how your actions affected my life.
On April 3, 2003 I got the call that you being taken to jail, I remember that day like it
was yesterday. It was the beging to a rough an rocky events that were about to take
place. I was leaving school headed to work when            called an told me to pull in
somewhere because she needed to tell me something an knew I didn’t need to be
driving when she gave me the news. When I was told you being taken to jail for
registration violation I didn’t quite understand what was going on but later was
informed that there was more an you had child pornography that you were messing
with my stomach dropped. At first I didn’t want to believe this was true, there had to
be some kind of mistake or something. An for a couple weeks I tried to keep hope
and faith that everything that was happening was a misunderstanding or they had
the wrong person. Then the day came that I was asked to look at photos an when I
seen her pajamas in one of the photos I lost it. My whole world came tumbling down
on me in just a matter of seconds. I was humialted by the fact that I actually thought
it wasn’t true. All I did was sit in a ball in a room an cry, I was humiliated that I had
to have my house searched, I couldn’t even or go with them to do this and that I was
treated at first like I knew you were doing this an I was allowing it to happen. Kept
asking my self how did I not see this? Beating my self up because you hurt my kids
and the one person that is suppose to protect them didn’t from this monster. Why or
how could any one do this to any child? An then when I heard that K stated
“that’s me” in the pictures she was shown with out any faces being in the pictures
that sent me in to a whole other lever of darkness.
I felt like such a failure, I was suppose to protect my kids but I failed to do so. You
took both my girls innocence from them an I wasn’t able to stop it. You are a very
sneaky and manipulative person, telling them they would be taken form me again if
anyone found out what you were doing. I had been played like a fool because you
were suppose to be my husband someone you can trust and reliy on to keep your
children safe but instead hurt them. I grew up hearing about people like you but
never in my life had I thought this could happen to me. I thought child molesters
were suppose to look and act certain ways but I was wrong. You’re a prime example
of someone that is sick in the head but looks and acts totally normal on the outside.
Case 8:20-cr-00084-SDM-SPF Document 51-5 Filed 02/15/21 Page 2 of 3 PageID 437




When we got together an decided to get married I was in the process of getting
custody back of my kids due to my past mistakes. So do to your past charges (which
you lied an were not forth coming about the true situation) not only myself but my
family jumped through hoops and vouched for you to make things work out for us
because you put on such a good act that at the time we had no doubt in our mind
that you were not that person that they made you out to be. It pisses me off that I
had actually feel in love with someone so horrible and sick as you are. I carried so
much guilt and shame about you touching my girls. I blamed myself for everything
that was happening and taking place. It took me a very long time before I let anyone
in to my life intimately, but even when I finally did it was because it was someone I
had known for a very long time. It went good for a while but do to my depression
and hiding what was going on in my head/heart I eventually pushed him away as
well. An the bad part is he was a really good man that took care of me and my kids
no matter what. Eventually I couldn’t take the pain and shame anymore an I didn’t
want to talk to a counsler about this because I thought it was more shameful talking
to someone about what I had let happen to my kids, again blaming myself for your
actions and what you did. So I relapsed an went back to getting high to make all the
pain and feelings go away. An that worked for a little while but eventually I began to
lose everything I had worked so hard to gain. I just kept sinking further and further
into a black hole that I was not going to be able to get out of. I lost my job, family
relationships, the trust people had in me, I eventually did the right thing an gave
temporary custody of my kids to my dad, but the biggest thing I lost was myself
respect. I didn’t care anymore!!! The thing is though I fought my way back, I finally
had had enough an told my self I was not going to blame myself anymore for YOUR
ACTIONS. I am good person with a big heart and like to only see the good in people
an by being that way I let a monster in to my life that took control and it was time for
me to kick that monster out. I finally came to peace with myself that I didn’t know
what you were doing because if I did I would be in jail for murder. The only thing I
can do now is be the mom, daughter, sister, friend that I need to be. I gained my self
respect back and found my self moving back to light were I needed to be. I wasn’t
going to let you keep pulling me further and further down. I have now been clean
again for almost 3 years, I have my kids back in my life, I have relationships and
trust with my family and friends and I have a intamiate relationship with someone
that is not a monster.
Everybody says that hate is a harsh word that shouldn’t be used if you don’t like
someone or something an your just mad at them but in this case Adam I can
honestly say that I hate you. You deceived me into believing that you were someone
Case 8:20-cr-00084-SDM-SPF Document 51-5 Filed 02/15/21 Page 3 of 3 PageID 438




that you were not. In all actualatiy you are the devil. You try to rip peoples lives
apart for your own satisfaction. An one of the bad things about all of this is not once
have you igknowledge your part in this but have continued to play the victim on
multiple occaisons in the letters that you have written to me. Trying to get me to feel
sorry for you is the way the letters were written. But I got news for you I do not
feel sorry for you. You deserve to be where you are at, honestly you deserve worse
but that is not my decision to make.
An even though my (our) son wasn’t harmed physically in your actions, he is still
affected by all of it. He knows his dad is in jail but doesn’t know why because I don’t
think he is old enough yet to know and process everything. An even though your
part of being the donner to him in my eyes you will never be his daddy. I am so
grateful that he has a man like my dad to look up to an show him how to be a man.
An when the day comes that he is informed I honestly don’t know how he is going to
feel about you because of how close he is to his sisters an finding out what you did to
them may be that breaking point for that he won’t want anything to do with you. An
NO one is to blame for that but YOURSELF!!! I know there is so much more that I
could say to you about how all of this has affected my life but my emotions and
feelings are starting to go all over the place an that’s not a place I want to go back to.
So with that being said the only thing I do want you to know is I am glad all of this
will over with very soon. An my kids, my family and my self can get the closer that
all of this can be put behind us and we can move forward with our lives. You deserve
everything you have and are going to get Adam, you don’t need to be let back out to
hurt anyone else the way you hurt us. NO ONE DESERVES WHAT YOU DID!!!!
